                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KELVIN L. THOMAS,

                   Petitioner,                             8:18CV531

       vs.
                                                       MEMORANDUM
                                                        AND ORDER
STATE OF NEBRASKA, SCOTT
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                   Respondents.

       This matter is before the court on Respondents’ Motion for Summary
Judgment.1 (Filing No. 10.) Respondents argue that Petitioner Kelvin L. Thomas’
Petition for Writ of Habeas Corpus (filing no. 1) must be dismissed because it is
barred by the limitations period set forth in 28 U.S.C. § 2244(d). The court agrees
and will dismiss the petition with prejudice.

                                 I. BACKGROUND

A. Conviction and Direct Appeal

       Following a bench trial in the Douglas County District Court, Thomas was
convicted of first degree murder, use of a deadly weapon to commit a felony, and
being a felon in possession of a firearm. (Filing No. 11-2 at CM/ECF p. 26.) The
state district court sentenced Thomas to life imprisonment for first degree murder,
10 to 15 years’ imprisonment for use of a firearm to commit a felony, and 5 to 10


      1
        Also before the court is Thomas’ “Motion for an Order to Stay Habeas
Action; Place in Abeyance[]” (“Motion to Stay and Abey”). (Filing No. 6.)
years’ imprisonment for being a felon in possession of a firearm. (Id. at CM/ECF
pp. 27-28.) On January 30, 2004, the Nebraska Supreme Court affirmed Thomas’
convictions and sentences on direct appeal. (Filing No. 11-1 at CM/ECF p. 2.) State
v. Thomas, 267 Neb. 339, 673 N.W.2d 897 (2004).2 The mandate was issued on
March 23, 2004. (Filing No. 11-1 at CM/ECF p. 2.)

B. Postconviction Motions

      On February 25, 2009, Thomas filed a pro se verified motion for
postconviction relief in the state district court. (Filing No. 11-3 at CM/ECF pp. 4-
11.) On July 17, 2009, the state district court denied Thomas postconviction relief
without an evidentiary hearing. (Id. at CM/ECF pp. 17-18.) On November 12, 2009,
the Nebraska Supreme Court summarily affirmed the state district court’s denial of
postconviction relief. (Filing No. 11-4 at CM/ECF p. 2.) The mandate was issued on
November 24, 2009. (Id.)

       On January 9, 2017, Thomas filed a second verified motion for postconviction
relief in the state district court. (Filing No. 11-5 at CM/ECF pp. 2-34.) The state
district court denied Thomas postconviction relief without an evidentiary hearing.
(Id. at CM/ECF pp. 35-42.) On April 11, 2017, the Nebraska Supreme Court
dismissed the appeal for lack of jurisdiction pursuant to Neb. Ct. R. App. P. § 2-
101(B)(4) and Neb. Ct. R. App. P. § 2-107(A)(2). (Filing No. 11-6 at CM/ECF p. 2.)




      2
         In State v. Rogers, 277 Neb. 37, 47-49, 760 N.W.2d 35, 47-48 (2009), the
Nebraska Supreme Court held that whether there has been an unambiguous
invocation of the right to remain silent is a mixed question of law and fact,
abrogating that part of the decision in Thomas, 267 Neb. at 350, 673 N.W.2d at 908,
stating that “[r]esolution of ambiguity in the invocation of the constitutional right to
remain silent is a question of fact.”

                                           2
C. Habeas Petition

       Thomas filed his Petition for Writ of Habeas Corpus in this court on
November 8, 2018.3 (Filing No. 1.) On January 31, 2019, Thomas filed a Motion to
Stay and Abey these habeas corpus proceedings so that he could exhaust his state
court remedies. (Filing No. 6.) Thereafter, Respondents moved for summary
judgment, arguing the habeas petition is barred by the statute of limitations. (Filing
No. 10; Filing No. 12.) Respondents’ brief in support of the motion for summary
judgment also included their opposition to Thomas’ Motion to Stay and Abey.
(Filing No. 12.) Thomas filed a brief in opposition to Respondents’ Motion for
Summary Judgment, (filing no. 14), and Respondents filed a reply brief (filing no.
16). The Motion for Summary Judgment (filing no. 10) and Motion to Stay and Abey
(filing no. 6) are fully submitted for disposition.

                                  II. ANALYSIS

A. One-Year Limitations Period

     The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
imposed a one-year statute of limitations on petitions for a writ of habeas corpus


      3
        Summarized and condensed, and as set forth in the court’s initial review
order (filing no. 4), Thomas asserted the following claims that were potentially
cognizable in this court:

      Claim One:          Petitioner’s statements to the police (a) were the
                          product of inducement, promise, threat or
                          interrogation that overwhelmed his will and thus
                          were involuntarily made, and should have been
                          suppressed and (b) Petitioner’s statements were
                          improperly obtained after he invoked his right to
                          remain silent and should have been suppressed.

(Filing No. 4 at CM/ECF p. 1.)

                                          3
filed pursuant to 28 U.S.C. § 2254. 28 U.S.C. § 2244(d)(1). 28 U.S.C. § 2244(d)
states:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of—

            (A) the date on which the judgment became final by the
            conclusion of direct review or the expiration of the time
            for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed, if the
            applicant was prevented from filing by such State action;

            (C) the date on which the constitutional right asserted was
            initially recognized by the Supreme Court, if the right has
            been newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or
            claims presented could have been discovered through the
            exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

       Here, absent a later triggering date under 28 U.S.C. § 2244(d)(1)(B)-(D), the
state court judgment became final on April 29, 2004, which is ninety days after the
Nebraska Supreme Court affirmed Thomas’ convictions and sentences on direct
appeal. See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (holding that, for
petitioners who do not pursue direct review all the way to the United States Supreme
Court, a judgment becomes final “when the time for pursuing direct review in [the

                                          4
Supreme Court], or in state court, expires.”); King v. Hobbs, 666 F.3d 1132, 1135
(8th Cir. 2012) (“If the Supreme Court has jurisdiction to review the direct appeal,
the judgment becomes final ninety days after the conclusion of the prisoner’s direct
criminal appeals in the state system.”) (citing Sup. Ct. R. 13.1). Accordingly, the
one-year limitations period began to run from April 29, 2004.

       Thomas’ filing of his motion for postconviction relief in state district court on
February 25, 2009, and his filing of his second motion for postconviction relief in
state district court on January 9, 2017, did not toll the limitations period because it
had already expired. See Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 2001)
(holding “the time between the date that direct review of a conviction is completed
and the date that an application for state post-conviction relief is filed counts against
the one-year period”). Thus, Thomas had until April 29, 2005, to file his habeas
petition. He did not file it until November 8, 2018, over thirteen years later. Thomas’
habeas petition is untimely under § 2244(d)(1)(A).

      Thomas appears to argue that his petition is timely under § 2244(d)(1)(C)
because the Supreme Court in Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct.
718 (2016),4 and Welch v. United States, ___, U.S. ___, 136 S. Ct. 1257 (2016),5
recognized new rights that were made retroactively applicable to cases on collateral
review. Thomas is neither a juvenile sentenced to life imprisonment nor an armed


      4
        In Montgomery, ___ U.S. at ___, 136 S. Ct. at 734, the Supreme Court held
that its previous decision in Miller v. Alabama, 567 U.S. 460 (2012), which
prohibited mandatory non-parolable life sentences for juveniles, should be applied
retroactively.
      5
        In Welch, ___ U.S. at ___, 136 S. Ct. at 1265, the Supreme Court held that
its previous decision in Johnson v. United States, ___ U.S. ___, 135 S. Ct. 2551
(2015), which had held that the definition of prior “violent felony” in the residual
clause of the Armed Career Criminal Act was unconstitutionally vague, should be
retroactively applied.


                                           5
career criminal, see Montgomery, ___ U.S. at ___, 136 S. Ct. at 732; Welch, ___
U.S. at ___, 136 S. Ct. at 1268. Thus, it is unclear how these cases apply to Thomas’
habeas claims that his statements to the police were involuntarily made and
improperly obtained and should have been suppressed. Stated differently, neither
Montgomery nor Welch created a newly recognized right that supports Thomas’
habeas claims. Consequently, the rulings in those cases do not delay the
commencement of the limitations period pursuant to § 2244(d)(1)(C). Moreover,
Thomas knew the factual predicate of these claims at the time of his direct appeal
and, thus, he cannot rely on § 2244(d)(1)(D) to extend the one-year limitations period
for filing his habeas petition.6

       In his brief in opposition to Respondents’ Motion for Summary Judgment,
Thomas argues that he is entitled to have his federal habeas petition heard on the
merits notwithstanding the time bar because he is “actually innocent,” citing Murray
v. Carrier, 477 U.S. 478 (1986). (Filing No. 14 at CM/ECF pp. 3-6.) Murray is
distinguishable, however, because it involved a claim procedurally defaulted on
direct appeal, and cause and prejudice attributable thereto, not the untimely filing of
a federal habeas petition. 477 U.S. at 485-92.

       Finally, to the extent Thomas may be arguing that his incarceration constitutes
a “fundamental miscarriage of justice” because he is “actually innocent,” such that
he should benefit from the equitable exception to the AEDPA statute of limitations
set forth in McQuiggin v. Perkins, 569 U.S. 383 (2013), such argument is rejected.
McQuiggin established a gateway for untimely habeas claims in the event of a
tenable actual-innocence claim. Id. at 386. The Supreme Court cautioned, however,
“that tenable actual-innocence gateway pleas are rare: A petitioner does not meet the
threshold requirement unless he persuades the district court that, in light of the new
evidence, no juror, acting reasonably, would have voted to find him guilty beyond a
reasonable doubt.” Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)) (internal

      6
        Thomas does not argue, nor does it appear, that any State-created
impediments prevented the filing of his petition. As such, Thomas cannot rely on §
2244(d)(1)(B) to extend the one-year limitations period for filing his habeas petition.

                                          6
quotations and alterations omitted). The actual-innocence exception requires a
habeas petitioner to come forward with “new reliable evidence” which was “not
available at trial through the exercise of due diligence.” Schlup, 513 U.S. at 324.
Thomas has not presented any new evidence of his actual innocence of the offenses
here. Instead, he continues to argue issues that were addressed and rejected on direct
appeal—that his statements to the police were involuntarily made and improperly
obtained and should have been suppressed—but does not set forth any new evidence
regarding these claims. (Filing No. 14 at CM/ECF pp. 4-6.) See Thomas, 267 Neb.
at 347-50, 673 N.W.2d at 906-08. Thomas’ assertion that “law enforcement coerced
and concocted his statements” and that his “statements to the police were the product
of inducement, promise [and] threat” and should have been suppressed (filing no. 14
at CM/ECF pp. 4-5) fails to amount to the “new reliable evidence” envisioned in
Schlup. Therefore, Thomas fails to establish actual innocence as a pathway to
defeating the AEDPA limitations period.

B. Motion to Stay

       Because the petition is time barred, it must be dismissed. For this reason,
Thomas’ Motion to Stay and Abey (filing no. 6) this habeas proceeding is denied as
moot. See Rhines v. Weber, 544 U.S. 269, 275 (2005) (Rhines stay can apply only to
timely filed petition containing exhausted and unexhausted claims); Parmley v.
Norris, 586 F.3d 1066, 1073 (8th Cir. 2009) (“Because the stay-and-abeyance
procedure for mixed habeas petitions is limited to timely petitions, see [Rhines, 544
U.S.] at 275[,] 125 S. Ct. 1528, our conclusion that Parmley’s petition was untimely
renders the stay-and-abeyance issue moot.”). The court further notes that there are
no unexhausted claims here; the habeas claims identified in the court’s initial review
order (filing no. 4) are exhausted because the Nebraska Supreme Court rejected
those claims on direct appeal. See Thomas, 267 Neb. at 347-50, 673 N.W.2d at 906-
08.




                                          7
                  III. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Thomas is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.     Respondent’s Motion for Summary Judgment (filing no. 10) is granted.

      2.     Petitioner’s habeas petition (filing no. 1) is dismissed with prejudice,
and the court will not issue a certificate of appealability in this matter.

      3.     Petitioner’s Motion to Stay and Abey (filing no. 6) is denied.

      4.     The court will enter a separate judgment in accordance with this order.

      Dated this 3rd day of June, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          8
